Citation Nr: 1202446	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-33 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue.

2.  Entitlement to service connection for urinary incontinence.

3.  Entitlement to service connection for episodic bronchospasm, to include bronchitis.

4.  Entitlement to a rating in excess of 40 percent for degenerative disc disease with a herniated disc at L4-5, status post laminectomy at L5-S1.

5.  Entitlement to a rating in excess of 20 percent for left-sided radicular pain and weakness due to failed back syndrome.

6.  Entitlement to a compensable rating for hypertension.

7.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1989 to February 1993 and from January 1995 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the issues remaining on appeal for additional development in May 2010.

The Board also referred issues of entitlement to service connection for a right foot disorder, chest pain, sleep apnea, depression and posttraumatic stress disorder, a left leg and knee disorder, skin disorder, a neck disorder, hearing loss, and an eye disorder, entitlement to an increased rating for a right ankle disability, and entitlement to a total disability rating based upon individual unemployability (TDIU) for appropriate action in May 2010.  These matters were noted to have been raised by the record, but had not been adjudicated by the agency of original jurisdiction (AOJ).  There is no indication of any AOJ action as to these matters and the Board does not have jurisdiction over them; they are again referred to the AOJ for appropriate action. 

The Board notes that the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that, in light of the required action as to the increased rating issues on appeal, that the Veteran's request for a TDIU is more appropriately addressed as a separate issue for AOJ adjudication.  

The issues of entitlement to service connection for chronic fatigue, urinary incontinence, and episodic bronchospasm are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran failed to report for December 2010 scheduled VA examination in conjunction with his increased rating claims and good cause for his failure to report has not been shown.


CONCLUSIONS OF LAW

1.  The claim for entitlement to an increased rating for degenerative disc disease with a herniated disc at L4-5, status post laminectomy at L5-S1, is denied as a matter of law.  38 C.F.R. § 3.655 (2011).

2.  The claim for entitlement to an increased rating for left-sided radicular pain and weakness due to failed back syndrome is denied as a matter of law.  38 C.F.R. § 3.655 (2011).

3.  The claim for entitlement to an increased rating for hypertension is denied as a matter of law.  38 C.F.R. § 3.655 (2011).

4.  The claim for entitlement to an increased rating for GERD is denied as a matter of law.  38 C.F.R. § 3.655 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in a March 2008 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The notice requirements pertinent to the increased rating issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records and medical opinions, and the Veteran's statements and testimony in support of his claims.  The Board finds that further attempts to obtain additional evidence as to these matters would be futile.  The benefits claimed in this case as to the increased rating issues cannot be established as a matter of law.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a scheduled medical examination, without good cause, a claim for an increase shall be denied without review of the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655 (2011).  

The Court has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Court has held, however, that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2011).

In this case, the Board in May 2010 remanded the increased rating issues on appeal for additional development to include VA examinations required for adequate determinations.  The Board notes that the Veteran had indicated that his service-connected disabilities had worsened since the last VA examination.  The record indicates that the last VA examination of the service-connected disabilities at issue was in 2006.  In the Board remand, the Veteran was also notified of the consequences of the failure to report for a scheduled VA examination.  VA records show the Veteran was notified of scheduled December 2010 VA examinations at his address of record by correspondence dated November 30. 2010.  Records show that he failed to report for the December 2010 examinations.  

Although the Veteran submitted an application for a TDIU on April 2011 and his service representative provided a brief in support of his claims, there is no indication his failure to report for the December 2010 examinations was due to good cause nor that he is willing to report for the VA examinations necessary for adequate determinations as to the increased rating issues on appeal.  An April 2011 supplemental statement of the case noted the Veteran's service representative had confirmed the Veteran's address of record and it was noted that the Veteran had failed to report for scheduled VA examinations.  Again, no explanation for the failure to report was forthcoming.

The Board has reviewed the record, and finds that the evidence of record including the 2006 VA examination and the 2007 outpatient treatment records are insufficient to properly evaluate the Veteran's service-connected disabilities.  As the Veteran has provided no explanation for his failure to report for examination, the Board is satisfied that he received notice and failed to report to the scheduled VA examinations without good cause.  See 38 C.F.R. § 3.655.  Therefore, the increased rating claims on appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 40 percent for degenerative disc disease with a herniated disc at L4-5, status post laminectomy at L5-S1, is denied.

Entitlement to a rating in excess of 20 percent for left-sided radicular pain and weakness due to failed back syndrome is denied.

Entitlement to a compensable rating for hypertension is denied.

Entitlement to a compensable rating for GERD is denied.


REMAND

As to the remaining service connection issues on appeal, the Board notes that the Veteran failed to report for scheduled VA examinations for his service connection issues on appeal and regulations provide that in such cases an original compensation claim shall be rated based upon the evidence of record.  See 38 C.F.R. § 3.655.  

The Board notes, however, that the May 2010 remand included instructions concerning verification of the Veteran's claimed service in the Persian Gulf aboard the USS Schenectady during his first period of active service.  The Court has held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  While it appears that the RO attempted to determine whether the Veteran did serve in the Persian Gulf, the Board finds that the evidence that was obtained does not sufficiently answer this question.  Further, inquiry is warranted in this regard.

The Board further notes that in his April 2011 application for a TDIU the Veteran reported that he had recent treatment at a VA medical facility in Pensacola, Florida.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c).  VA medical records are held to be within the Secretary's control and are considered to be a part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, additional development is required prior to appellate review of the original compensation claims remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have treated him for the service connection issues remaining on appeal.  After the Veteran has signed the appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  

Appropriate action must be taken to obtain pertinent VA treatment records from the Pensacola VA Medical Center.  All attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Appropriate action must be taken to verify the Veteran's service in Southwest Asia during his first period of active service.  

3.  After completion of the above and any additional development deemed necessary including examination of the Veteran if it is determined that the provisions of 38 C.F.R. § 3.317 (2011) (compensation of certain disabilities due to undiagnosed illnesses) apply in this case (see also, May 2010 Board remand action paragraphs number 3 and 4), the service connection issues remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


